Citation Nr: 0422386	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which denied service connection 
for PTSD.  A notice of disagreement (NOD) was received in 
August 2002.  A statement of the case (SOC) was issued in 
October 2002.  A substantive appeal was received from the 
veteran in March 2003.  Supplemental statements of the case 
(SSOC) were issued in December 2002 and April 2003.  In 
December 2003, the veteran testified at a hearing before the 
Board in Washington D.C.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action on his 
part is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R.  § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  If it is not shown that a veteran engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

In written statements and in testimony presented at his 
December 2003 hearing before the Board, the veteran has 
claimed an in-service stressor which involves being kidnapped 
and beaten up by Okinawa citizens while he was stationed 
overseas in approximately October or November of 1968.  He 
asserts that he was followed and kidnapped, and was beaten 
and assaulted with a long knife being held to his throat, 
before the confrontation ended at a local store when the 
military police were called and arrived.  

Review of the claims file does not indicate that the RO has 
attempted to verify this stressor through the veteran's 
service department or through the U.S. Armed Services Center 
for Unit Records Research (CURR).  In the judgment of the 
Board, the RO should attempt to do so, after giving the 
veteran an opportunity to provide any additional details. 

Additionally, at his hearing before the Board, the veteran 
testified that he had received treatment for a psychiatric 
condition during the 1970s after his separation from service.  
He specifically identified treatment at a VA hospital in 
Washington D.C. on Irvine Street.  It does not appear that 
such records have been associated with the claims file, or 
that the RO has attempted to obtain such records.   The RO 
should attempt to obtain these records prior to further 
adjudication of the claim.

The Board further notes that subsequent to the issuance of 
the most recent supplemental statement of the case (dated in 
April 2003), additional medical and lay evidence has been 
submitted directly to the Board, following the veteran's 
December 2003 hearing.  A waiver has not been submitted with 
regard to RO initial consideration of these records, and thus 
the case must also be returned to the RO for initial 
consideration of this evidence and for issuance of an 
additional supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).    

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See  38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should specifically ask the veteran to 
provide pertinent information regarding 
treatment he may have received for a 
psychiatric condition in the years 
immediately following his separation from 
military service, to specifically include 
but not limited to treatment received at 
a Washington D.C. VA hospital.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).
      
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressor.  If found warranted by the RO, 
the RO should contact the CURR to attempt 
to verify the claimed stressor.  If found 
warranted by the RO, the RO should 
provide the CURR with a summary of the 
claimed service stressor(s), copies of 
service personnel records, and any other 
documents needed to corroborate the 
claimed stressor.  It should be noted 
that the veteran has claimed that he was 
a member of the 30th Artillery, 44th 
Ordnance Brigade during his period of 
service.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
  
5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include all evidence submitted since the 
last supplemental statement of the case 
(including the evidence submitted 
directly to the Board).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




